DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant argues that the claim now requires dopant to be dispersed through an upper region of the metal alloy substrate, a feature which is allegedly not taught by Silverman (US 2013/0008796) or Curran (US 2018/0062294). This argument is not persuasive. The alloy of Silverman is presumed to be a solid solution (which fits the definition of an alloy). The alloying additions in the alloy, including the dopant, would therefore be uniformly dispersed throughout the alloy, which would necessarily include an upper region of the substrate. With respect to Curran, since the dopant present in the substrate of Curran also extends into the oxide layer ([0024]), one of ordinary skill in the art would expect the dopant to be distributed within at least an upper region of the substrate that is less than 50% thickness of the alloy layer so that the dopant in the substrate can be present in the oxide layer, absent objective evidence to the contrary. See MPEP 2112. In addition, since Curran describes the substrate as an alloy ([0029]), it is presumed to be a solid solution (which fits the definition of an alloy). The alloying additions in the alloy, including the dopant, would therefore be uniformly dispersed throughout the alloy, which would necessarily include being uniformly dispersed throughout an upper region of the substrate.
In addition, it is noted that in the Examiner Interview of 11/29/2021, the Office took the position that amending the claims to recite that the dopant is introduced via ion implantation or the dopant is present only at a surface region of the substrate would distinguish over the prior art references of record. However, the claims do not recite a product by process limitation requiring ion implantation, nor do they require the dopant being present only in the claimed upper region. The rejections are therefore maintained over Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite as being dependent upon a canceled claim. Claims 6-7 depend from claim 5 and are rejected for the same reason. For purposes of examination, claim 5 is presumed to depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Silverman (US 2013/0008796).
Regarding claim 1, Silverman teaches an anodized aluminum structure used as a housing for electronic devices ([0036]-[0037]). This structure includes an electroplated aluminum layer and an aluminum oxide layer ([0007]). The aluminum layer may contain a dopant ([0060]) and therefore can be considered an alloy. The aluminum is anodized to make an aluminum oxide layer, the oxide layer which forms is expected to contain the dopant, absent objective evidence to the contrary. See MPEP 2112. As the aluminum layer is an alloy (see [0045]) and the dopant is introduced into the aluminum alloy solution ([0062]), the alloy is presumed to be a solid solution absent objective evidence to the contrary. See MPEP 2112. Accordingly, the alloying dopants would be dispersed throughout the entire alloy layer, including being dispersed throughout an upper region that is less than 50% thickness of the alloy layer.
Regarding claim 15, Silverman teaches an anodized aluminum structure used as a housing for electronic devices ([0036]-[0037]). This structure includes an aluminum layer and an aluminum oxide layer. The aluminum layer may contain a dopant ([0060]) and therefore can be considered an alloy. The aluminum is anodized to make an aluminum oxide layer, the oxide layer which forms is expected to contain the dopant, absent objective evidence to the contrary. See MPEP 2112. Silverman also teaches the aluminum of the anodized aluminum structure may be made up of two sections, each 
Regarding claim 18, Silverman teaches the thickness of the aluminum is preferably nonvariable ([0045]) and since the anodized coating is obtained from the aluminum, it is presumed to also have a nonvariable thickness absent objective evidence to the contrary. See MPEP 2112.
Claims 5 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Silverman (US 2013/0008796), as applied to claims 1 and 15, as evidenced by Canulescu (“Band gap structure modification of amorphous anodic Al oxide film by Ti-alloying”).
Regarding claims 5 and 20, the limitations of claims 1 and 15 have been addressed above. Silverman does not expressly teach the anodized aluminum has a band gap, but the anodized aluminum is the external most surface ([0077]). Canulescu evidences anodized aluminum intrinsically has a band gap (p. 2), which is defined as a gap disposed between a valence band and a conduction band.
Regarding claim 20, each section of the aluminum would have a different composition and therefore a different band gap owing to the difference in composition, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-3, 5-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Curran (US 2018/0062294), and as evidenced by Zekaik (“Synthesis and characterization of Cu doped chromium oxide (Cr2O3) thin films”) with respect to claims 7 and 14.
Regarding claims 1-3, 5-6 and 8-12, Curran teaches a housing for a portable electronic device ([0004]). The housing includes a metal substrate which is doped with a metal such as Cu and an oxide layer thereon which also contains the doping metal, which may constitute 5-10%wt ([0037]). The substrate may be stainless steel ([0029]). A chromium oxide layer, which forms on stainless steel substrate, provides visible colors, which can be attributable to a band gap in the oxide layer, absent objective evidence to the contrary, and the range of visible colors corresponds to a band gap range which overlaps the claimed range ([0026]). See MPEP 2112. Curran teaches chromium oxides have hardness of about 3000 HV ([0023]). Doped metals in the substrate are expected to be present in the oxide layer since these dopants are present in, and affect properties of, the oxide layer (see [0024]). Since the dopant present in the substrate also extends into the oxide layer, one of ordinary skill in the art would expect the dopant to be distributed within at least an upper region of the substrate that is less than 50% thickness of the alloy layer. In addition, since Curran describes the substrate as an alloy ([0029]), it is presumed, absent objective evidence to the contrary, to be a solid solution (which fits the definition of an alloy). See MPEP 2112. The alloying additions in the alloy, including the dopant, would therefore be uniformly dispersed throughout the alloy, which would necessarily include being uniformly dispersed throughout an upper region of the substrate.
Regarding claims 7 and 14, Zekaik evidences that undoped chromium oxide and Cu-doped chromium oxide has a band gap which varies depending on the amount of Cu doping, with undoped chromium oxide having a band gap of 2.94 and Cu as a dopant decreasing the band gap (p. 810, Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 2013/0008796), as applied to claim 1, further in view of Jeon (US 2018/0257180).
Regarding claims 2-3 and 17, the limitations of claim 1 have been addressed above. Silverman does not expressly teach a composition of the aluminum alloy. Jeon teaches aluminum alloys used as housings for portable electronic devices ([0007]), which may contain titanium as alloying additions ([0111]). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use known aluminum alloys in the anodized aluminum structure of Silverman, since these alloys are known in the art as being suitable materials to make housings for portable electronic devices.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 2013/0008796), as applied to claim 5, further in view of Jeon (US 2018/0257180), Chilimoniuk (“Nanoporous Anodic Aluminum-Iron Oxide with Tunable Band Gap Formed on the FeAl3 Intermetallic Phase” and Canulescu (“Band gap structure modification of amorphous anodic Al oxide film by Ti-alloying”).
Regarding claims 6-7, the limitations of claim 5 are addressed above. Silverman does not expressly teach a composition of the aluminum alloy and therefore does not teach the metal oxide material has a band gap. Silverman does not. Jeon teaches aluminum alloys used as housings for portable electronic devices ([0007]), which may contain titanium as alloying additions ([0111]). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use known aluminum alloys in the anodized aluminum structure of Silverman, since these alloys are known in the art as being suitable materials to make housings for portable electronic devices.
The combination of Silverman and Jeon teaches an aluminum alloy having titanium and iron additions (see Jeon [0111]). Canulescu evidences that anodized titanium has a band gap of 3.4 eV (p. 3), so the doped titanium oxide portion would have a band gap corresponding to the visible spectrum. Chilimoniuk evidences anodized iron-aluminum has a band gap of about 2.5 eV (abstract). These eV's correspond to the visible spectrum of light, and for iron, lie in the claimed range.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (US 2018/0062294) in view of Silverman (US 2013/0008796), as evidenced by Zekaik (“Synthesis and characterization of Cu doped chromium oxide (Cr2O3) thin films”).
Regarding claims 15-17, Curran teaches a housing for a portable electronic device ([0004]). The housing includes a metal substrate which is doped with a metal such as Cu and an oxide layer thereon which also contains the doping metal, which may constitute 5-10%wt ([0037]). The substrate may be stainless steel ([0029]). A chromium oxide layer, which forms on stainless steel substrate, provides visible colors, which can be attributable to a band gap in the oxide layer, absent objective evidence to the contrary, and the range of visible colors corresponds to a band gap range which overlaps the claimed range ([0026]). See MPEP 2112. Curran teaches chromium oxides have hardness of about 3000 HV ([0023]). Doped metals in the substrate are expected to be present in the oxide layer since these dopants are present in, and affect properties of, the oxide layer (see [0024]). Since the dopant present in the substrate also extends into the oxide layer, one of ordinary skill in the art would expect the dopant to be distributed within at least an upper region of the substrate that is less than 50% thickness of the alloy layer. In addition, since Curran describes the substrate as an alloy ([0029]), it is presumed, absent objective evidence to the contrary, to be a solid solution (which fits the definition of an alloy). See MPEP 2112. The alloying additions in the alloy, including the dopants, would therefore be uniformly dispersed throughout the alloy, which would necessarily include being dispersed throughout an upper region of the substrate.
Curran does not expressly teach an oxide layer having first and second portions with different dopants. Silverman teaches a housing Silverman having portions of a 
Regarding claim 18, Curran teaches thickness of the oxide layer may vary ([0039]), and therefore, may also be uniform.
Regarding claim 19, Curran teaches that depending on the oxidation method used, a nonporous coating may be obtained ([0064]).
Regarding claim 20, different colors would necessarily result in different band gaps, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784